DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 1 September 2020.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are original..
Claims 1-18 are currently pending and have been examined.

Priority
The application 17/009,712 filed on 1 September 2020 claims priority from China application 202010622825.2 filed on 1 July 2020.

Claim Interpretation
Claims 1-18:
Claims 1-18 include the term ‘fast’ while describing nodes (e.g. fast node, fast forking node, fast forking start node) which is a relative term.  While there is no explicit definition of ‘fast’ in the claims or specification, Applicant’s specification ¶[0085], ¶[0096] details fast nodes are nodes with the highest timeliness requirements corresponding to the minimum expected time.  Hence, to preclude an interpretation of indefiniteness, the Office will interpret ‘fast’ nodes as referring to nodes on the fastest path with the minimum time, based on these passages in the Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18:

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a method; and claims 10-18 recite an apparatus.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-18 recite an abstract idea. Independent claims 1 and 10 recite finding at least a trace node among logistics nodes in a logistics chain network corresponding to a logistics unit; wherein the logistics chain network is composed of a plurality of logistics routes, and each of the logistics routes is composed of a plurality of logistics nodes connected in a single direction; determining a target analysis domain and one or more confidence nodes of the logistics unit according to the chain network information, wherein the chain network information comprises logistics node information of each of the logistics nodes; determining one or more fast nodes according to the chain network information, the target analysis domain, and a timeliness level of each of the logistics nodes in the logistics chain network; determining a predicted logistics route corresponding to the logistics unit according to the chain network information, the target analysis domain, and the one or more confidence nodes; and determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route, and providing the trace node to the logistics system. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of finding at least a trace node…; determining a target analysis domain…; determining one or more fast nodes…;  determining a predicted logistics route…; determining the trace node…; and providing the trace node… are a method of organizing human activities.  For instance, the claims are similar to logistics personnel managing points on a logistics route for a delivery. Other than reciting generic computer components, such as ‘computer implemented’ (claim 1) and an apparatus, memory, processor (claim 10), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent commercial interactions, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of finding at least a trace node among logistics nodes in a logistics chain network corresponding to a logistics unit; wherein the logistics chain network is composed of a plurality of logistics routes, and each of the logistics routes is composed of a plurality of logistics nodes connected in a single direction; determining a target analysis domain and one or more confidence nodes of the logistics unit according to the chain network information, wherein the chain network information comprises logistics node information of each of the logistics nodes; determining one or more fast nodes according to the chain network information, the target analysis domain, and a timeliness level of each of the logistics nodes in the logistics chain network; determining a predicted logistics route corresponding to the logistics unit according to the chain network information, the target analysis domain, and the one or more confidence nodes; and determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route, and providing the trace node to the logistics system as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting ‘computer implemented’ (claim 1) and an apparatus, memory, processor (claim 10), nothing in the claim element precludes the steps from practically being performed in the mind, or with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, finding in the context of this claim encompasses a user manually observing a trace node; determining in the context of this claim encompasses a user manually evaluating data and judging a target analysis domain / confidence node / predicted logistics route / trace node; and providing in the context of this claim encompasses a user manually judging a trace node. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: computer implemented; claim 10: apparatus, memory, processor) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 10 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. computer implemented, apparatus, memory, processor) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of obtaining and its step of obtaining chain network information of the logistics chain network corresponding to the logistics unit from the logistics system are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computer / processor, logistics system (generic computers) are only being used as a tool in the obtaining , which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding obtaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified in Step 2A Prong One in the judicial exception, also note that providing and its step of providing the trace node to the logistics system is recited at a high level of generality (i.e. as a general means of outputting data of the determining), and amounts to mere outputting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computer / processor, logistics system (generic computers) are only being used as a tool in the providing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (computer implemented, apparatus, memory, processor, logistics system); and adding high-level extra-solution and/or post-solution activities (data gathering, outputting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computer, apparatus, memory, processor to perform finding, determining, determining, determining, and providing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the obtaining are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computer / processor, logistics system) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs).See the Applicant’s specification ¶[0057], ¶[0063-64] describing the additional element of obtaining chain network information at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the providing are recited at a high level of generality (i.e. as a general means of outputting the determined trace node), and amounts to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computer / processor, logistics system) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0119], ¶[0142] describing the element of transmitting a response for a request for determining the trace nodes, and provide the trace node to the logistics system at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (e.g. computers).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to identify nodes on a logistics route for a delivery, such as which node to travel for the fastest route), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 10, and further considering the addition of dependent claims 2-9 and 11-18. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 11: The limitations determining a first sub-chain network according to the chain network information and the target analysis domain; and determining the one or more fast nodes according to the first sub-chain network and the timeliness level of each of the logistics nodes in the logistics chain network are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3 and 12: The limitations determining a second sub-chain network according to the first sub-chain network and the one or more fast nodes; and determining the predicted logistics route according to the second sub-chain network and the confidence node are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 4 and 13: The limitation determining the logistics node located before the one or more fast nodes in the predicted logistics route as the trace node is further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5 and 14: The limitations determining a node type of each of the logistics nodes in the logistics chain network according to the chain network information, wherein the node type comprises a start node, an end node, a fork node, a forking start node, and a midway node; and generating the first sub-chain network according to the start node, the end node, the fork node, and the forking start node are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6 and 15: The limitations determining the forking start node corresponding to the fork node with the highest timeliness level according to the timeliness level of each of the logistics nodes in the first sub-chain network, and setting the forking start node as a fast forking start node; determining the fork node corresponding to the fast forking start node as the fast forking node, and generating a third sub-chain network according to the start node, the end node, and the fast forking node; determining an expected time to move the logistics unit from the start node to the end node through each of the fast forking nodes in the third sub-chain network; and setting the fast forking node corresponding to the minimum expected time as the one or more fast nodes are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (observation, evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7 and 16: The limitations removing the fast forking start node and the fast forking node in the first sub-chain network; and generating the second sub-chain network according to the remaining logistics nodes in the first sub-chain network are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8 and 17: The limitations determining the expected time to move the logistics unit from the start node to the end node through each of the forking nodes in the second sub-chain network; and generating the predicted logistics route according to the expected time and the one or more confidence nodes are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 9 and 18: The limitations setting the logistics route with the largest number of confidence nodes as the predicted logistics route, in response to there being logistics routes with the same expected time; and setting the logistics route with the minimum expected time as the predicted logistics route, in response to there being no logistics route with the same expected time are further directed to a method of organizing human activity (commercial interactions, managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1 and 10, and the dependent claims 2-9, 11-18 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0020578 A1 to Beckmann et al. in view of US patent application publication 2010/0036606 A1 to Jones.
Claim 1:
	Beckmann, as shown, teaches the following:
A computer-implemented method for finding at least a trace node among logistics nodes in a logistics chain network corresponding to a logistics unit (Beckmann Fig 2, ¶[0278], ¶[0280-281] details identifying waypoints in transportation routes of a logistics network using computers); 
wherein the logistics chain network is composed of a plurality of logistics routes, and each of the logistics routes is composed of a plurality of logistics nodes connected in a single direction (Beckmann Fig 7a-7e, Fig 10a, ¶[0018], ¶[0025], ¶[0272] details sets of transportation routes that include start and end position locations for pickup / drop off / exchange connected in a single direction); 
wherein the method comprises steps of: 
obtaining chain network information of the logistics chain network corresponding to the logistics unit from the logistics system (Beckmann ¶[0025-28] details obtaining sequences and sub-sequences of waypoints, timing information associated with waypoints and routes, information stored about waypoints, and navigation instructions), and determining a target analysis domain and one or more confidence nodes of the logistics unit according to the chain network information (Beckmann Fig 13, ¶[0015], ¶[0189], ¶[0372-375], ¶[0510] details determining waypoints associated with the plurality of to-be-transported entities and clustering them into groups, and determining the percentage of persons considered to be present at each transfer point / waypoints or groups of transfer points / waypoints and using this presence-related value for each to influence whether the waypoint is selected, e.g. placing higher presence-related transfer points (i.e. confidence nodes) earlier in the transportation routes), wherein the chain network information comprises logistics node information of each of the logistics nodes (Beckmann ¶[0026-27] details timing information associated with waypoints and routes, and information stored about waypoints); 
determining one or more fast nodes according to the chain network information, the target analysis domain, and a timeliness level of each of the logistics nodes in the logistics chain network (Beckmann ¶[0026], ¶[0073], ¶[0318-323] details assigning transportation routes with pickup / drop-off waypoints based on satisfying an optimization criteria including the shortest or fastest route, using information about the waypoints including time or time windows when pickup / drop off is possible, i.e. waypoints on shortest / fastest path are fast nodes); 
determining a predicted logistics route corresponding to the logistics unit according to the chain network information, the target analysis domain, and the one or more confidence nodes (Beckmann Fig 13, ¶[0028], ¶[0181-184], ¶[0189], ¶[0372-376] claim 1 details determining a part of a transportation route or a sequence of transportation routes (i.e. predicted logistics route) among the set of available transportation routes with pickup / drop-off waypoints, influenced based on the estimated percentage of presence at the transfer points with high percentage (i.e. confidence nodes) earlier in the sequence); and 
With respect to the following:
determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route, and providing the trace node to the logistics system.
Beckmann, as shown in ¶[0073], ¶[0278], ¶[0291] details determining the transport route waypoints based on satisfying an optimization criteria including the shortest or fastest route, and providing the one or more of the next waypoints during transportation to a device of the transporting entity; but does not explicitly state determining the trace node corresponding to the logistics unit according to the one or more fast nodes and providing the trace node to the logistics system.  However, Jones teaches this limitation identifying the shortest path of nodes from the source node to the destination node using Dijkstra’s Algorithm (i.e. the fast nodes on the predicted logistics route), and tracing backwards through the nodes by starting at the end / destination and then following the arrowheads or links back through each of the nodes and tracing the shortest path, i.e. identifying trace nodes according to the fast nodes and the predicted logistics route, and displaying the information about the generated route that including the node / link instructions (Jones Fig 2, Fig 14, ¶[0003], ¶[0081-85], ¶[0169-170] noting examples ¶[0083] following the arrowheads back through the nodes whose distances are 282, 245, 207, 197, 130, 85, 25, 14, and 0; and ¶[0169] tracing back nodes from link B at ID 678,123 along the optimum route to link ID 1,456,789 and repeating until you have extracted all of the link IDs of the optimum (shortest) path in reverse order).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route, and providing the trace node to the logistics system as taught by Jones with the teachings of Beckmann, with the motivation “to find the optimum route from source A to destination B” (Jones ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route, and providing the trace node to the logistics system as taught by Jones in the system of Beckmann, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2:
Beckmann in view of Jones, as shown above, teach the limitations of claim 1. Beckmann also teaches the following:
wherein the step of determining the one or more fast nodes according to the chain network information, the target analysis domain and the timeliness level of each of the logistics nodes in the logistics chain network comprises: 
determining a first sub-chain network according to the chain network information and the target analysis domain (Beckmann Fig 4-6, ¶[0291-294], ¶[0299], ¶[0311], ¶[0314] details determining a first set of one or more of transport routes for the items to be transported, and also details clustering that determines secondary transport routes first before connecting them to main transport routes); and 
determining the one or more fast nodes according to the first sub-chain network and the timeliness level of each of the logistics nodes in the logistics chain network (Beckmann ¶[0073], ¶[0318-323] details assigning the pickup and drop-off node positions for the to-be-transported entity in the set generated cluster / sub-chain including assigning positions on already generated transport routes as waypoints based on an optimization criteria, where the optimization criteria includes either the shortest or fastest route, i.e. fast nodes).
Claim 3:
Beckmann in view of Jones, as shown above, teach the limitations of claim 2. Beckmann also teaches the following:
wherein the step of determining the predicted logistics route corresponding to the logistics unit according to the chain network information, the target analysis domain, and the one or more confidence nodes comprises: 
determining a second sub-chain network according to the first sub-chain network and the one or more fast nodes (Beckmann Fig 4, ¶[0073], ¶[0295-296], ¶[0318-324], ¶[0327] details determining a second set of transport routes by changing one or more transport routes (including information updating the routing information, such as pickup / drop off location) of the first set of transport routes; determining that the to-be-transported entity and its pickup / drop off node information should not be added to the first set / cluster, and determining to generate a new second cluster associated with the pickup and drop off position (nodes) of the to-be-transported entity, and the second cluster result is also optimized with optimization criteria including either the shortest or fastest route, i.e. fast nodes); and 
determining the predicted logistics route according to the second sub-chain network and the confidence node (Beckmann Fig 3, Fig 13, ¶[0015-16], ¶[0181-189], ¶[0290-291], ¶[0323-330], ¶[0327-376] details creating an optimized route assignment based on the new / second cluster, and determining the percentage of persons considered to be present at each transfer point / waypoints or groups of transfer points / waypoints and using this presence-related value for each to influence whether the waypoint is selected, e.g. placing higher presence-related transfer points (i.e. confidence nodes) earlier in the transportation routes).
Claim 4:
Beckmann in view of Jones, as shown above, teach the limitations of claim 3. Jones also teaches the following:
wherein the step of determining the trace node corresponding to the logistics unit according to the one or more fast nodes and the predicted logistics route comprises: 
determining the logistics node located before the one or more fast nodes in the predicted logistics route as the trace node (Jones Fig 2, Fig 14, ¶[0003], ¶[0081-85], ¶[0169-170] details tracing backwards through the nodes on the shortest path by starting at the end / destination node and then following the arrowheads or links back through each of the nodes on the shortest / fastest path in reverse order, i.e. determining trace nodes located before the fast nodes).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the logistics node located before the one or more fast nodes in the predicted logistics route as the trace node as taught by Jones with the teachings of Beckmann (in view of Jones), with the motivation “to find the optimum route from source A to destination B” (Jones ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the logistics node located before the one or more fast nodes in the predicted logistics route as the trace node as taught by Jones in the system of Beckmann (in view of Jones), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
Beckmann in view of Jones, as shown above, teach the limitations of claim 2. Beckmann also teaches the following:
wherein the step of determining the first sub-chain network according to the chain network information and the target analysis domain comprises: 
determining a node type of each of the logistics nodes in the logistics chain network according to the chain network information (Beckmann ¶[0025], ¶[0027-29] details characteristics about each node including whether they are associated with pickup / drop-off positions such as a depot, and what node waypoints are associated with the pickup / drop-off positions), wherein the node type comprises a start node, an end node, a fork node, a forking start node, and a midway node (Beckmann Fig 7a-7e, ¶[0025], ¶[0274] details nodes as start positions and positions associated with pickup (start node); end positions and positions associated with drop off (end node); waypoint in a sub-sequence leading to one or more waypoints (fork node); waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints (forking start node); and exchange points and intermediate stations (midway node)); and 
generating the first sub-chain network according to the start node, the end node, the fork node, and the forking start node (Beckmann Fig 4, ¶[0025], ¶[0318-322], ¶[0332] details identifying the set of to-be transported entities and the pickup and destination nodes, and determining the first cluster with a first set of transportation routes which may include a waypoint in a sub-sequence leading to one or more waypoints (fork node) and waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints (forking start node)).
Claim 6:
Beckmann in view of Jones, as shown above, teach the limitations of claim 5. Beckmann also teaches the following:
wherein the step of determining the one or more fast nodes according to the first sub-chain network and the timeliness level of each of the logistics nodes in the logistics chain network comprises: 
determining the forking start node corresponding to the fork node with the highest timeliness level according to the timeliness level of each of the logistics nodes in the first sub-chain network, and setting the forking start node as a fast forking start node (Beckmann ¶[0025], ¶[0073], ¶[0375-376] details identifying the nodes that have 100% presence and prioritizing these at the beginning of the route segments, which may include a waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints (i.e. forking start node), and optimizing the route based on the shortest route, i.e. nodes on the route are the fast nodes);
determining the fork node corresponding to the fast forking start node as the fast forking node, and generating a third sub-chain network according to the start node, the end node, and the fast forking node (Beckmann Fig 4, ¶[0025], ¶[0073], ¶[0318-327], ¶[0375-376] details identifying the nodes that have 100% person presence and prioritizing these at the beginning of the transport route segments, which may include a waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints (i.e. forking start node), and optimizing the route based on the shortest route (i.e. nodes on the route are the fast nodes, hence fast forking start node), and obtaining change information affecting the routing information, and then generating one or more changed transport routes associated with changed / added transport routes in another set / cluster); 
determining an expected time to move the logistics unit from the start node to the end node through each of the fast forking nodes in the third sub-chain network (Beckmann Fig 4, ¶[0025], ¶[0073], ¶[0327-330] details performing a quality measure such as evaluating the updated cluster including iterative alternative assignment of pickup / drop-off transportation routes, optimizing the route based on the shortest / fastest route, and ensuring timing constraints are met); and 
setting the fast forking node corresponding to the minimum expected time as the one or more fast nodes (Beckmann ¶[0025], ¶[0073], ¶[0330] details that when the quality measure (e.g. optimization based on shortest / fastest route) is better and does not exceed the timing constraints then replacing the assignment of transportation routes with the alternate assignment of routes, which may include the waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints).
Claim 7:
Beckmann in view of Jones, as shown above, teach the limitations of claim 6. Beckmann also teaches the following:
wherein the step of determining the second sub-chain network according to the first sub-chain network and the one or more fast nodes comprises: 
removing the fast forking start node and the fast forking node in the first sub-chain network (Beckmann ¶[0025], ¶[0073] ¶[0327], ¶[0154-158] details removing from an already determined transport route (e.g. a route optimized based at least one waypoint that is associated with at least a pick-up or drop off position, waypoints may include a waypoint in a sub-sequence leading to one or more waypoints (fork node) and a waypoint in a mixed sequence associated with a pickup position followed by two drop off waypoints (i.e. forking start node), and optimizing the route based on the shortest route (i.e. nodes on the route are the fast nodes, hence fast forking start nodes and fast forking nodes); and 
generating the second sub-chain network according to the remaining logistics nodes in the first sub-chain network (Beckmann ¶[[0154-155] details adjusting the transportation routes of the first network such that they no longer include the removed waypoints).
Claim 8:
Beckmann in view of Jones, as shown above, teach the limitations of claim 7. Beckmann also teaches the following:
wherein the step of determining the predicted logistics route according to the second sub-chain network and the one or more confidence nodes comprises: 
determining the expected time to move the logistics unit from the start node to the end node through each of the forking nodes in the second sub-chain network (Beckmann Fig 4, ¶[0025], ¶[0073], ¶[0327-330] details performing a quality measure such as evaluating the updated cluster including iterative alternative assignment of pickup / drop-off transportation routes, various route / node combinations including waypoints in a sub-sequence leading to one or more waypoints (forking nodes), and optimizing the logistics route based on the shortest / fastest route (i.e. expected time) and ensuring timing constraints are met); and 
generating the predicted logistics route according to the expected time and the one or more confidence nodes (Beckmann Fig 3, Fig 13, ¶[0015-16], ¶[0181-189], ¶[0290-291], ¶[0330], ¶[0372-376] details optimizing the route based on the shortest / fastest route (i.e. expected time), the new / second cluster, and determining the percentage of persons considered to be present at each transfer point / waypoints or groups of transfer points / waypoints and using this presence-related value for each to influence whether the waypoint is selected, e.g. placing higher presence-related transfer points (i.e. confidence nodes) earlier in the transportation routes).
Claims 10-17:
As per claims 10-17, claims 10-17 recite substantially similar limitations as claims 1-8 respectively and therefore claims 10-17 are rejected under the same rationale and reasoning presented above for claims 1-8 respectively.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0020578 A1 to Beckmann et al. in view of US patent application publication 2010/0036606 A1 to Jones, as applied to claims 8 and 17 above, and further in view of US patent application publication 2015/0120600 A1 to Luwang et al.
Claim 9:
Beckmann in view of Jones, as shown above, teach the limitations of claim 8.  With respect to the following:
wherein the step of generating the predicted logistics route according to the expected time parameter and the one or more confidence nodes comprises: 
setting the logistics route with the largest number of confidence nodes as the predicted logistics route, in response to there being logistics routes with the same expected time; and 
Beckmann, as shown in ¶[0015-16], ¶[0073], ¶[0375] details setting the logistics route based on prioritizing nodes with higher in-person percentages (i.e. confidence nodes as factor) placing these nodes early in the routes, to reduce the probability of unsuccessful deliveries; but does not explicitly state setting the logistics route with the largest number of a factor in response to there being logistics routes with the same expected time.  However, Luwang teaches this remaining limitation, constructing tree structure delivery routes by identifying all trees that share the same delivery points and then pruning the delivery route trees that have a later delivery time and leaving the delivery route trees for processing and evaluation if they do not have a later delivery time (i.e. keep minimum expected time routes) including leaving delivery route trees that share the same delivery finish time (i.e. same expected time); and then setting the logistics route based on evaluating which has a largest factor (such as revenue, profit, or travel distance) (Luwang Fig 4, Fig 6, Fig 8, ¶[0057], ¶[0061], ¶[0069-73]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include setting the logistics route with the largest number of a factor (confidence nodes, per Beckmann) as the predicted logistics route, in response to there being logistics routes with the same expected time as taught by Luwang with the teachings of Beckmann in view of Jones, with the motivation of “time and location based optimization of delivery tasks” (Luwang ¶[0002]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include setting the logistics route with the largest number of a factor (confidence nodes, per Beckmann) as the predicted logistics route, in response to there being logistics routes with the same expected time as taught by Luwang in the system of Beckmann in view of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Luwang (of Beckmann in view of Jones in view of Luwang) also teaches the following:
setting the logistics route with the minimum expected time as the predicted logistics route, in response to there being no logistics route with the same expected time (Luwang Fig 4, Fig 6, Fig 8, ¶[0057], ¶[0061], ¶[0069-73] constructing tree structure delivery routes by identifying all trees that share the same delivery points and then pruning the delivery route trees that have a later delivery time and leaving the delivery route trees for processing and evaluation if they do not have a later delivery time (i.e. keep minimum expected time route), noting that when only one route remains it will have the minimum expected time).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include setting the logistics route with the minimum expected time as the predicted logistics route, in response to there being no logistics route with the same expected time as taught by Luwang in the system of Beckmann in view of Jones (in view of Luwang), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
Claim 18 recites substantially similar limitations as claim 9 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 9.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2020/0011685 A1 to Koshiba details a route searching device and computer program.
Youtube video “Networks Shortest Path” <https://www.youtube.com/watch?v=5lgLJwQXKm4> by Mrs. O'Gram's Maths (20 April 2017), 3:16 through 6:25, details Dijkstra’s algorithm and tracing the shortest path backwards from the end node to the start node. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628